DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent 6,781,055) hereafter Chen in view of McDuff et al. (U.S. Patent 7,600,956) hereafter McDuff.
As to claim 1, Chen discloses a device mount (100) as shown in figures 1-8, comprising:
a plurality of mounting standoffs (10) arranged in a mounting arrangement (mounting region see figure 5), each mounting standoff (10) comprising:
a fixed end (16 and 62) having a first diameter to securably mount to a chassis (computer enclosure) of an electronic device (a computer system);
a free end (12) away from the fixed end and having a second diameter, smaller than the first diameter, to engage with a mounting interface (51) of a device board (50); and

Chen does not specifically disclose a threaded cavity extending into the mounting standoff from the fixed end.
McDuff teaches an anchoring device (D) act as a standoff as shown in figure 1 comprising disclose a threaded cavity (22) extending into the mounting standoff from the fixed end (10).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McDuff employed in the structure of the standoff of Chen in order to provide a fastener structure of the standoff mounted on the external device.
As to claim 2, Chen as modified by McDuff discloses each mounting standoff (10) includes a shoulder (14) defined by the first diameter of the fixed end and the second diameter of the free end, wherein the retention nut (20) is to secure the respective mounting interface (51) to the shoulder to fix the device board to the mounting standoff (10).
As to claim 3, Chen as modified by McDuff discloses the plurality of mounting standoffs (10) arranged in a mounting arrangement comprises four mounting standoffs arranged in a rectangular pattern, see figure 5.
As to claims 4-6, Chen as modified by McDuff discloses in figures 5-6 that the mounting arrangement (the area of the motherboard 50) capable of being is a Video Electronics Standards Association (VESA) Mounting Interface Standard (MIS), and the 
As to claim 7, Chen discloses a device board assembly of an electronic device (the computer system) as shown in figures 1-8, comprising:
a device board (motherboard 50);
a plurality of mounting interfaces (51) disposed on the device board (50, figure 5) in a Square mounting arrangement to mount the device board (50) within a chassis (a enclosure of the computer) of the electronic device; and
a device mount (100) having a plurality of mounting standoffs (10), each mounting standoff to engage with a separate mounting interface (51) of the plurality of mounting interfaces and comprising:
a fixed end (16, 62) to securably engage with a device mount feature of the chassis;
a free end (12) to insertably engage with one of the plurality of mounting interfaces;
a retention nut (20) to secure the mounting interface to the free end of the mounting standoff, and the plurality of mounting standoffs are collectively arranged in the square mounting arrangement.
Chen does not specifically disclose a threaded cavity extending into the mounting standoff from the fixed end.
McDuff teaches an anchoring device (D) act as a standoff as shown in figure 1 comprising disclose a threaded cavity (22) extending into the mounting standoff from the fixed end (10).

As to claims 8-10, Chen as modified by McDuff discloses each of the mounting interfaces (51) is a separate aperture extending through the device board (50), each of the plurality of mounting standoffs (10) includes a shoulder to mate with the respective mounting interface (51), the retention nut (20) to secure the respective mounting interface against the shoulder (14), or the square mounting arrangement capable of being is a Video Electronics Standards Association (VESA) Mounting Interface Standard (MIS).
As to claim 11, Chen discloses an electronic device (the computer system) as shown in figures 1-8, comprising:
a chassis (the enclosure computer) having a plurality of device mount features arranged in a rectangular mounting arrangement on an exterior side of a mounting wall of the chassis;
a device board (50) disposed within the chassis adjacent to an interior side of the mounting wall and comprising a plurality of mounting apertures extending through the device board; and
a device mount (100) having a plurality of mounting standoffs (10), each mounting standoff comprising:
a fixed end (16, 62) to securably engage with one of the plurality of device mount features to secure the mounting standoff (10) to the chassis;

a retention nut (20) to secure the device board to the free end of the mounting standoff,
wherein the plurality of mounting standoffs are collectively exposed to the exterior side of the mounting wall and arranged in the rectangular mounting arrangement (not shown, but the enclosure would have the mounting wall or the side wall of the enclosure).
Chen does not specifically disclose a threaded cavity extending into the mounting standoff from the fixed end.
McDuff teaches an anchoring device (D) act as a standoff as shown in figure 1 comprising disclose a threaded cavity (22) extending into the mounting standoff from the fixed end (10).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of McDuff employed in the structure of the standoff of Chen in order to provide a fastener structure of the standoff mounted on the external device.
As to claims 12-13, Chen as modified by McDuff discloses the rectangular mounting arrangement (of the computer system) is a Video Electronics Standards Association (VESA) Mounting Interface Standard (MIS), the device board (50) is secured to the chassis only by the plurality of mounting standoffs (10).
As to claims 14-15, Chen as modified by McDuff discloses the device board (50) is a printed circuit board assembly (the motherboard) comprising computing 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN T DINH/Primary Examiner, Art Unit 2848